LEVY, J.,
dissenting.
[¶ 12] I respectfully dissent.
[¶ 13] The District Court did not simply conclude that Fannie Mae and GMAC *1018should not be found in contempt; rather, as the court explained, it “decline[d] to explore the issue of contempt in this case as requested by [Bradbury].” Because the circumstances known to the court called into question the very integrity of the summary judgment process as it relates to this and possibly numerous similar cases, I conclude that the court should have conducted a hearing before it determined that a finding of contempt was not warranted.
[¶ 14] The bad faith extant in this case was, as the court found, “serious and troubling” misconduct. GMAC’s loan servicer, Jeffrey Stephan, testified at his deposition that he signed about 8,000 documents each month. He testified that he did not read affidavits before he signed them; he did not have custody or personal knowledge of loan files or documents, even though his affidavit said he did; and he did not know whether the documents attached to his affidavit were true and correct copies, even though his affidavit said that they were. Stephan did not know whether the documents referred to in his affidavit in this case were attached to the affidavit when he signed it. He further testified that after he signed affidavits, they were taken to another location by another employee to be notarized by a notary who certified that Stephan personally appeared and swore to the truth of the affidavits, even though Stephan did not.6 In addition, GMAC was previously sanctioned by a Florida court for engaging in the very same practices. See TCIF REO2, LLC v. Leibowitz, No. 16-2004-CA-4835-XXXX-MA (Fla.Cir.Ct. May 1, 2006) (unpublished order).
[¶ 15] Maine Rule of Civil Procedure 56(g) directs that if a court determines that a party’s summary judgment affidavit was “presented in bad faith,” it “shall forthwith” award reasonable expenses, including attorney fees, to the other party. This is what occurred here. The rule further provides that “any offending party or attorney may be adjudged guilty of contempt.” M.R. Civ. P. 56(g). The precise question presented is whether the court may exercise this discretion regarding contempt without conducting a hearing. The answer should account for the seriousness of the bad faith committed before the court and the extent to which it undermines the administration of justice.
[¶ 16] In this case, the dishonesty associated with the preparation and notarization of Stephan’s affidavit was severe. Not only did the affidavit fail to present admissible evidence, as the rule requires, but it deceived a judge into believing that it did. Furthermore, we can take judicial notice that GMAC is one of the largest mortgage loan servicers in the United States.7 Accordingly, if contempt was found in this case, the court would need to consider whether the resulting sanctions should be sufficient to deter similar mis*1019conduct in future cases. Because Stephan admitted that he signed thousands of such affidavits and related documents each month and GMAC was previously sanctioned for similar conduct, there was good cause to believe that such misconduct was not limited to this case and that the management of GMAC and Fannie Mae, and their attorneys, knew or should have known of the wrongful manner in which the affidavit presented in this case was produced.8
[¶ 17] The medium of the mortgage foreclosure summary judgment process is the paper submissions authorized by Rule 56 — affidavits, statements of material facts, motions, and memoranda of law. Unlike live testimony, which is subject to the fact-finder’s scrutiny of its credibility, the veracity of a paper submission is not easily determined. An affiant who is careless or is willing to fabricate facts encounters few barriers to the production of an affidavit that, within its four corners, appears to be well-conceived and trustworthy. Consequently, the integrity of the process depends largely on the good faith of the financial institutions and attorneys who invoke the rule. As we recognized in HSBC v. Murphy, the obligation of good faith is made real by the signature requirements of M.R. Civ. P. 11, which is the primary sentry guarding against the corruption of the summary judgment process, and the other requirements of the civil rules. See HSBC Mortg. Servs., Inc. v. Murphy, 2011 ME 59, ¶ 15 n. 8, 19 A.3d 815. Rule 11 is nothing more than a dead letter, however, if there is no serious consideration of additional consequences, beyond an award of expenses and fees, for a flagrant violation of the summary judgment rule.
[¶ 18] Faced with extreme misconduct which misled the court and thereby undermined the integrity of the judicial process, the court should have granted Bradbury’s request that it undertake a more searching inquiry before it determined whether a finding of contempt was warranted.

. Contrary to GMAC's arguments in response to the motion in District Court, the defects with Stephan’s affidavit were not merely "procedural.” Although the affidavit stated that true and accurate copies of the note and mortgage were attached to it, the affidavit failed to attach a loan modification agreement that amended both the note and mortgage. The affidavit also asserted that a true and correct copy of the mortgage assignment from GMAC to Fannie Mae, dated September 17, 2007, was attached. If this is true, the October 16, 2007 loan modification agreement entered into by GMAC as the mortgagee was ineffective because Fannie Mae, and not GMAC, would have been the mortgagee as of that date.


. See Robo-Signing, Chain of Title, Loss Mitigation, and Other Issues in Mortgage Servicing: Hearing Before the Subcomm. on Hous. & Cmty. Opportunity of the H. Comm, on Fin. Sens., 111th Cong. 307 (2011) (statement of Thomas Maraño, Chief Executive Officer, Mortgage Operations, Ally Financial Inc.) available at http://financialservices.house.gov/ Media/file/hearings/111/Marano 111810.pdf.


. Indeed, several other jurisdictions have grappled with similar misconduct on the part of Jeffrey Stephan and GMAC. See Sheenan v. Mortg. Elec. Registration Sys., Inc., 2011 WL 3501883, at *2, 2011 U.S. Dist. LEXIS 88514, at *4 (D.N.J. Aug. 10, 2011); Ohio ex rel. DeWine v. GMAC Mortg., LLC, 2011 WL 1884543, at *1, *2, 2011 U.S. Dist. LEXIS 53449, at *2, *5 (N.D.Ohio May 18, 2011); Huber v. GMAC, LLC, 2011 WL 1466278, at *2-3, 2011 U.S. Dist. LEXIS 44148, at *5-7 (M.D.Fla. Apr. 18, 2011); U.S. Bank v. Coley, 2011 WL 2734603, at *2, 2011 Conn.Super. LEXIS 1508, at *5 (Conn.Super.Ct. June 10, 2011); In re Simpson, 711 S.E.2d 165, 173-74 (N.C.Ct.App.2011); U.S. Bank Nat’l Ass’n v. Kimball, 2011 VT 81, ¶¶ 4, 6-7, 9, 27 A.3d 1087.